Citation Nr: 9906194	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 1993, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal this determination and it became final in 
September 1994.  In a rating decision dated in February 1997, 
the RO appears to have considered the veteran's claim for 
service connection for PTSD on a de novo basis.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1 (1995).  Accordingly, the issue has been rephrased, as 
noted on the title page.


REMAND

It is contended by and on behalf of the veteran that he 
should be service connected for PTSD.  Specifically, the 
veteran maintains that he was the victim of a rape by fellow 
servicemen on two occasions during service.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non- combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members.

A preliminary review of the claims folder indicates that the 
veteran was diagnosed with PTSD during an April 1993 VA 
examination.  However, as noted above, in order for a 
diagnosis of PTSD to be accepted for service connection 
purposes, the diagnosis must be based upon a recognizable 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The record reveals that the veteran has described the 
stressful incidents which he claims to have experienced 
during service in statements submitted to the RO and in 
testimony both before the RO in September 1996 and May 1997 
and before the undersigned Member of the Board during a video 
conference hearing in January 1999.  These stressors consist 
of a rape while the veteran was confined to the stockade in 
January 1970 and a subsequent rape and personal attack.

In view of the account given by the veteran of the sexual 
assaults that purportedly happened in service and of the 
events that followed, the Board will ask for the RO to 
attempt to develop the record further as will be explained 
below.

After review of the veteran's claims file, the Board finds 
that the veteran's representation must be clarified prior to 
adjudication of this case.  The law provides that a veteran 
has the right to full representation in all stages of an 
appeal.  38 C.F.R. § 20.600 (1998).  However, "[a] specific 
claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant."  38 C.F.R. 
§ 20.601 (1998).  In order to designate a recognized 
organization as his representative, an appellant must execute 
a VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative" which gives the 
organization power of attorney to represent the appellant.  
38 C.F.R. § 20.602 (1998).  However, VA regulations further 
maintain that an attorney at law may be designated as an 
appellant's representative through a properly executed VA 
Form 22a, but in lieu thereof, an attorney may state in 
writing on his or her letterhead that he or she is authorized 
to represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  38 C.F.R. § 20.603 (1998).

In this case, the Board finds that a VA Form 21-22 was 
properly executed in July 1996, effective at that time.  It 
designates Disabled American Veterans as the veteran's 
accredited representative.  However, the record also contains 
a September 1997 VA Form 21-4138 executed by the veteran 
which requests that his claims file not be sent to the Board 
because he was getting legal representation, an attorney.  
Later in September 1997, the RO received a letter from the 
Law Offices of Carpenter Chartered requesting a copy of the 
veteran's complete claims folder.  In November 1998, a 
National Service Officer from the Disabled American Veteran's 
submitted a VA Form 646, Statement of Accredited 
Representative in Appealed Case, indicating that it was the 
veteran's representative and providing arguments on his 
behalf.  In December 1998, the RO received a letter from W. 
T. Bogue, Attorney at Law, written on the letterhead of his 
law firm, requesting the veteran's claims file.  Attached to 
Mr. Bogue's letter was a VA Form 22a and VA From 3288, 
Request for and Consent to Release of Information from 
Claimant's Records.  Finally, during his January 1999 video 
conference hearing, the veteran was represented by an 
individual from Disabled American Veterans.  

In light of the above, the Board finds that the veteran's 
representation in this matter must be clarified prior to the 
Board's rendering a decision on this matter.  Specifically, 
the veteran must have only one representative for this appeal 
and must provide the RO with a clear statement as to who will 
provide said representation.



In light of the foregoing, the case is REMANDED for the 
following actions:

1. The RO should request from the veteran 
a comprehensive statement of potential 
alternative sources for supporting 
evidence regarding the alleged sexual 
assaults during service.  The RO 
inquiry should include possible 
sources listed in M21-1, part III, 
5.14(c)(5).  The veteran should be 
advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event and 
that he must be as specific as 
possible because without such details 
an adequate search for verifying 
information cannot be conducted.

2. Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the veteran.  A 
field examiner should be utilized if a 
personal interview is deemed necessary 
to obtain any supporting evidence or 
if specific records or statements 
sought cannot otherwise be provided.

3. The RO should determine whether any of 
the individuals named by the veteran 
as having knowledge of the alleged 
events can be located through VA 
sources.  If any of them can be 
located, the RO should offer to 
forward a letter from the veteran to 
such individuals for the purpose of 
obtaining a statement concerning their 
knowledge of the alleged stressful 
events.  If any statements are 
obtained through this means or if the 
appellant provides any statements on 
his own, the RO should verify through 
service department sources that the 
individual offering a statement was 
actually stationed with the veteran at 
the time in question.

4. The RO then should review the file and 
prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  
In reaching this determination, the RO 
should address any credibility 
questions raised by the record.

5. If and only if the RO determines that 
there is credible supporting evidence 
that at least one claimed stressor 
actually occurred in service, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination 
by a psychiatrist who has not 
previously examined him to determine 
the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic 
criteria for PTSD are satisfied.  All 
indicated studies must be conducted.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a 
review of pertinent material in the 
claims folder.  The examiner should be 
informed of the stressor(s) that have 
been verified.  If PTSD is 
demonstrated, the examiner should 
express an opinion as to whether the 
veteran has PTSD related to his 
military service, as opposed to any 
other traumatic event before or after 
service.  For purposes of determining 
whether PTSD due to service is 
present, the examiner may only 
consider an alleged stressful event 
that the RO has found to be verified 
by credible supporting evidence.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should 
provide the rationale for the opinions 
provided.

The veteran is advised that failure to 
report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions 
of causation and symptomatology that 
are vital in these claims.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

6. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the examination report.  If not in 
complete compliance with the 
instructions provided above, 
appropriate action should be taken.  
Specifically, the RO should note 
whether a diagnosis of PTSD was based 
on an unverified stressor or history.  
Under the provisions of West v. Brown, 
7 Vet. App. 70, 77 (1994), such an 
examination is inadequate.

7. The RO should request that the veteran 
identify which organization, attorney, 
agent, or other representative, if 
any, he wishes to act as his 
accredited representative before VA, 
and, if necessary, to submit to the RO 
a properly executed power of attorney.

8. If the veteran appoints as his 
accredited representative an 
organization or agent that has not 
previously submitted statements or 
argument on his behalf, that 
organization or agent should be 
afforded the opportunity to do so.

9. Thereafter, the RO should adjudicate 
the issue of service connection for 
PTSD in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law, including 
Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


